712 N.W.2d 497 (2006)
474 Mich. 1132
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
David Edward LINDENSMITH, Defendant-Appellant.
Docket No. 130013(52). COA No. 257259.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, the motion for reconsideration of this Court's order of February 27, 2006 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
KELLY, J., would grant reconsideration and, on reconsideration, would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).